Citation Nr: 1234181	
Decision Date: 10/01/12    Archive Date: 10/11/12

DOCKET NO.  09-02 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to restoration of a 50 percent disability rating for service-connected migraine headaches to include entitlement to an increased disability rating.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board recognizes that a claim stemming from a rating reduction action is a claim for restoration of the prior rating and, typically, does not contemplate a claim for an increased rating.  Peyton v. Derwinski, 1 Vet. App. 292 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In this case, the RO scheduled the Veteran for a periodic examination in December 2007 to determine the current severity of his migraine headaches.  In turn, the RO proposed to reduce the Veteran's disability rating in a December 2007 rating decision.  In the April 2008 decision, the rating for the migraine headaches was reduced from 50 percent to 30 percent.  However, during the appeal, the Veteran also requested a higher disability rating.  The Board finds that the rating decision which reduced the rating was also a denial of a petition to have the rating increased.  As a result, the Veteran's appeal of that rating determination has brought before the Board the issue of the propriety of the reduction of the rating in addition to the Veteran's claim for entitlement to an increased disability rating for migraine headaches.

A hearing was held on April 10, 2012, in Columbia, South Carolina, before the undersigned who is rendering the determination in this case.  A transcript of the hearing is in the claims file.

The United States Court of Appeals for Veterans Claims has held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id. at 454.  In this case, neither the record nor the Veteran's statements have indicated that he is unemployable due to his service-connected migraine headaches.  Therefore, remand or referral of a claim for TDIU is not required in this case.

The issue of entitlement to service connection for an eye disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  An April 2008 rating decision reduced the disability rating assigned to the service-connected migraine headaches from 50 percent to 30 percent disabling.

2.  The April 2008 reduction in the disability rating assigned the migraine headaches was not supported by evidence demonstrating improvement in the disorder.

3.  The Veteran is assigned the maximum disability rating under the pertinent diagnostic code for headaches.  


CONCLUSIONS OF LAW

1.  The reduction of the rating for the Veteran's service-connected migraine headaches from 50 percent to 30 percent was improper, the criteria for a restoration of the 50 percent rating have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.344, 4.124a, Diagnostic Code 8100 (2011).  

2.  The criteria for entitlement to a disability rating in excess of 50 percent for service-connected migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

For increased-compensation claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be Veteran-specific, or refer to the effect of the disability on "daily life").

After careful review of the claims folder, the Board finds that a letter dated in December 2007 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter informed the Veteran that he should submit evidence showing his service-connected disability has become worse.  The letter advised the Veteran of how VA determines the disability rating and effective date.  The Veteran was informed of the types of medical or lay evidence that was for consideration in rating the disability at issue, including evidence as to the impact of his disability on his employment.  The Veteran was provided with the following examples of evidence that may affect his disability rating: information about on-going treatment records, recent Social Security determinations, statements from his employer about job performance, lost time or other information, and lay statements discussing the Veteran's disability symptoms from those who have witnessed how they affect him.  Furthermore, the letter notified the Veteran of the evidence that VA will seek to provide and the information the Veteran is expected to provide in substantiating his claim.  In short, VA has complied with its duty to notify the Veteran as to the issue decided in this case.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim.  The December 2007 VA examination report reflects that the computerized database was reviewed and the examiner also obtained an oral history and evaluated the Veteran with respect to his headaches.  The examiner documented in detail the findings of the physical examination, the claimed symptoms and the effect those symptoms have on the Veteran's daily activities.  Accordingly, the Board concludes that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the Veteran has disputed his statement recorded in the December 2007 VA examination report - that he does not experience prostrating attacks.  During his hearing before the Board, he stated that he does in fact experience prostrating attacks and that he is entitled to a 50 percent disability rating.  As detailed below, the Board has restored the maximum 50 percent disability rating under the pertinent rating criteria and finds that the medical evidence including the Veteran's own reported symtomatology is adequate to rate the Veteran's disability.  Therefore, a remand for another VA examination is not required.  

For the above reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.




Restoration of a 50 percent rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (2002 & Supp. 2008); 38 C.F.R. § 4.1 (2011).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. at 589.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

DC 8100 provides ratings for migraine headaches.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensably (0 percent) disabling.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a.

In April 2008, after proposing to reduce the evaluation assigned the headaches, the RO reduced the assigned disability rating from 50 to 30 percent.

With regard to rating reduction matters in particular, VA regulations provide that, where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating action will be taken.  A veteran will be notified of the proposed reduction and that he or she has 60 days in which to present evidence showing why the reduction should not be implemented and to request a hearing.  The reduction will be made effective the last day of the month during which the 60-day period expires.  38 U.S.C.A. § 5112(b)(6) (West 2002); 38 C.F.R. § 3.105(e) (2011).

The Board notes that the provisions of 38 C.F.R. § 3.344(a) and (b), which apply to evaluations in effect for five years or more, are not for application in this case.  Rather, because the Veteran's 50 percent disability rating had only been in effect since March 1, 2005, the provisions of 38 C.F.R. § 3.344(c) apply in this case, which provide that, with respect to a disability rating in effect for less than five years, re-examinations disclosing improvement will warrant a rating reduction.  The RO satisfied these procedural requirements by scheduling the Veteran for a VA re-examination, which took place in December 2007.  Thereafter, it issued a December 2007 rating decision and December 2007 notice letter, informing the Veteran of the proposed reduction.  

Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  Here, the effective date of the reduction was July 1, 2008.  Thus, the RO satisfied the requirements by allowing at least a 60-day period to expire before assigning the effective date of the reduction.  

Thus, the only issue remaining is whether the reduction was proper based upon the evidence of record.  On this matter, the United States Court of Appeals for Veterans Claims (Court) has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  Specifically, the Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the Veteran's disability."  Brown, 5 Vet. App. at 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).

A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations." Id. at 421.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability had actually occurred, but also that the improvement reflects an improvement under the ordinary conditions of life and work.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

Here, the record does not establish that the rating reduction was warranted.  A 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months.  A 50 percent disability rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  While the December 2007 VA examination report noted that the Veteran did not report prostrating attacks, during his hearing before the Board, the Veteran testified that he did not remember making such a statement and that he does experience prostrating attacks and has daily headaches.  In fact, the VA treatment records dated in March 2008, following the VA examination report, show that the Veteran was experiencing headaches daily and missed work due to his headaches.  With the exception of the December 2007 VA examination findings, the medical evidence of record is absent of any indication or signs of improvement in the Veteran's headaches.  In this respect, the Board notes that the Veteran is competent to describe his symptoms to include prostrating attacks when he is unable to move.  See hearing transcript.  He has stated that his symptoms have remained the same since his initial grant of service connection and assignment of a 50 percent disability rating.  Therefore, based on the history and medical evidence, the Board finds that the Veteran's disability rating should not have been reduced.  The Board also emphasizes that the spirit and principle behind 38 C.F.R. § 3.344 is to ensure there is actual improvement in a disability before reduction.  Indeed, in this case, it is unclear whether there was actual improvement in the Veteran's disability or if the results of the examination were a product of that particular examination.  Therefore, the Board finds that restoration of the 50 percent rating for his service-connected migraine headaches, effective July 1, 2008, is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Increased Rating

In addition, the Veteran also requested entitlement to a higher disability rating.  The medical evidence shows evidence of daily headaches and prostatrating attacks.  In addition, the Veteran has also stated that he sometimes misses work due to his headaches.  The Board concludes that the severity and frequency of the Veteran's headaches closely approximate the criteria for his current 50 percent rating under DC 8100, which contemplates very frequent completely prostrating attacks productive of severe economic inadaptability.  38 C.F.R. § 4.7 (2011).

The Board notes that this is the maximum disability rating available under DC 8100.  Moreover, no other DC is appropriately applied.  The Board has considered alternative DCs relating to neurological conditions, but finds that they are inapplicable in this case.  See 38 C.F.R. § 4.124a (2011).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In this case, the Veteran's migraine symptoms are fully contemplated in the assigned 50 percent rating.

In summary, for the reasons and bases set forth above, the Board concludes that a rating in excess of 50 percent is not warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Extraschedular Consideration

In evaluating the Veteran's claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the headache disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's headaches with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  Indeed, it does not appear from the record that he has been hospitalized at all for that disability.  There is no persuasive evidence in the record to indicate that the disability on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  Indeed, Diagnostic Code 8100 contemplates "severe" economic inadaptability.  Although the Veteran has reported missing work due to his headaches and that he has been passed over for a promotion, the Board finds that the Diagnostic 8100 contemplates that he will have severe economic inadaptability.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's headaches have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

The 50 percent disability evaluation for the Veteran's headaches is restored, effective the date of the reduction.  

Entitlement to a rating in excess of 50 percent for the Veteran's headaches is denied./




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


